BROWN, District Judge.
The evidence leaves no doubt 'that the ladder in the present ease was in a defective and unsafe condition through the absence of the usual fastening at the top on. the right-hand side. The ship is responsible for this defect. The A. Heaton, 43 Fed. Rep. 592; The France, 53 Fed. Rep. 843. The libelant must, however, have had previous knowledge of the unsteadiness of the ladder from his previous use of it. Me must have gone up and down the same ladder that day at least three iinr\s before. The witnesses show that its condition in the morning was the same. Notwithstanding the defect, 1 have no doubt that, he could have gone up wiihoui falling, as he and others had already done, had he used the additional care which proper caution, would show to be nem&aqr. Both are, therefore, chargeable wilh fault. As the libelant lias practically fully recovered, and is not entitled to Ms foil damages by reason of Ida own. contribuí ory negligence. (The Max Morris, 137 U. S. 1, 11 Sup. Ct. Rep. 29.) t award Mm §300, with costa. A decree may be entered accordingly.